Based on oral testimony which is reported the probate judge made a comprehensive report of material facts and entered a decree that, by virtue of a deed executed September 4, 1964, by the decedent to her son and his wife, title to real estate at 200 Reservation Road, Hyde Park, Massachusetts, was in the grantees. The plaintiff, as special ad-ministratrix of the estate of the decedent, appeals from the decree. She sought to set aside the conveyance on the grounds of fraud and undue influence by the grantees and of unsoundness of mind of the decedent. The judge found that although the son, to the knowledge of the decedent, “had taken gross advantage of her,” he “continued to be the apple of her eye,” and that “the conveyance of her home to him and his wife was pursuant to her independent wish and was made with her full understanding at a time when she was mentally competent.” We cannot say that the judge was plainly wrong. Killer v. Hiller, 305 Mass. 163.

Decree affirmed.